Title: To George Washington from Harriot Washington, 27 June 1794
From: Washington, Harriot
To: Washington, George


               
                  
                  Fredericksburg [Va.] June 27th 1794
               
               I wrote a letter to my Honord Uncle some time ago, and mentioned in it that I was very much in want of some summer dresses, and should be much obliged to My dear Uncle if he would either send them or send Aunt Lewis the money to purchase them, I hope you will excuse my importuning you with a letter on the same subject, as I concluded by my not receiving an answer from you, that my letter had either been mislaid or it had never reached your hand’s.
               Mrs Paine from Philadelphia pass’d through this town about a fortnight ago, and by her I received an invitation from Brother George to return with her and spend the summer and fall, she is to be in this town next week I thought it better to write to you in the meanwhile to know if you approved of it, I am very anxious to see them but if My dear Uncle has any objection to it, I will not go, Aunt Lewis has had the Ague and fever all the summer, and has some thought’s of going to Berkley herself but it would be impossible she could carry all of us. We have heard of your arrival at Mount Vernon and it has given us great pleasure to hear you are very well.
               Aunt Lewis join’s me in love to you and Cousin Washington.  I am Honor’d Uncle Your affectionate Neice
               
                  Harriot Washington
               
               
                  P.S. Aunt Lewis desired me to tell you that she hoped you had better luck with your wheat than she has or anyone in this neighbourhood for we have had so much rain that the wheat is not worth cutting.
               
               
                  H.W.
               
             